               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

First Investors Nevada Realty,:      CIVIL ACTION
et al.,                       :      NO. 20-4134
          Plaintiffs          :
     v.                       :
                              :
EIS, Inc., et al.,            :
                              :
          Defendants          :


                             ORDER

          AND NOW, this 15th day of July, 2021, after

considering Plaintiffs’ Motion for Reconsideration (ECF No. 30)

and Defendants’ Response (ECF No. 34), and for the reasons

stated in the accompanying memorandum, it is hereby ORDERED that

Plaintiffs’ Motion for Reconsideration (ECF No. 30) is DENIED.

          AND IT IS SO ORDERED.



                         ________________________________
                         EDUARDO C. ROBRENO, J.
